Per Curiam.
Defendant Otis Allen was charged with having committed the offense of armed robbery. CLS 1961, § 750.529 (Stat Ann 1968 Cum Supp § 28.797). On May 4, 1967, the date set for trial of this cause, the defendant entered a plea of guilty to the added count of larceny from a person. CL 1948, § 750.357 (Stat Ann 1954 Rev § 28.589).
On appeal defendant contends that the court failed to comply with GCR 1963, 785.3(2) in that it failed to inform him of the nature of the accusation and the consequence of his plea. Defendant further alleges that the court failed to ascertain whether the plea was freely, understandingly, and voluntarily made without undue influence, compulsion, or duress.
*620The record in the instant case discloses that the trial court fully complied with the pertinent court rule. See, also, People v. Winegar (1968), 380 Mich 719.
Affirmed.
J. H. Glllis, P. J., and R. B. Burns and Kelley, JJ., concurred.